Citation Nr: 1337014	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  12-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a heart condition, to include hypertension. 


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel












INTRODUCTION

The Veteran served on active duty from October 1973 to August 1982.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran contends that service connection is warranted for a heart condition, diagnosed as hypertension and as coronary artery disease. 

In a VA treatment record from August 2011, the physician noted that the Veteran had a coronary artery bypass graft.  The Veteran reported that he had quadruple bypass surgery in November 2009 at the Staten Island University Hospital.  However, there is no record of this surgery in the claims file, and the record does not reflect that the RO has undertaken all necessary development to obtain such documents.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  VA has a statutory duty to assist the veteran in obtaining civilian records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, since the Veteran has indicated that pertinent records may exist that are not associated with the claims file, the case must be remanded for further development.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain the records from the time of the Veteran's bypass surgery in 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  After the RO has received all pertinent evidence from the Veteran, the RO must readjudicate the claim.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


